DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on November 20, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-11, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 analysis: Under step 1, Claim 1 is a system/machine claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “predict acceleration of the one or more other vehicles….generate a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles.” This claim recites steps that can be completed in a human mind. A person can mentally predict how a vehicle would accelerate. A person can come up with a driving recommendation, based on the prediction, in their mind. For example, a person waiting at a red-light can predict that a vehicle in front of them will accelerate when the light turns green and recommend to themselves that they should also accelerate when the vehicle in front accelerates. 

Under Step 2B, the additional elements are the processor and memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are used as tools to perform the abstract idea. The memory contains a communication module, graph construction module, an information encoding module, a temporal processing module, a prediction module, and a recommendation module which are 
To overcome the 101 rejection Examiner recommends applicant bring up the claim limitation from Claim 3 stating “input the driving recommendation to a control system of the ego vehicle to control operation of the ego vehicle in accordance with the driving recommendation”.  

Claim 2 analysis: Under step 1, Claim 2 is a system/machine claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites that the driving recommendation is “a recommended driving maneuver”. A person can mentally think of a recommended driving maneuver based on the predicted acceleration of one or more vehicles. 

Under Step 2B, the additional elements are the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is used as a tool to perform the abstract idea. The processor provides the recommended driving maneuver. The presenting of the driving recommendation to a driver is considered insignificant extra solution activity because that step is merely manipulating data into a form to be presented to a driver.

Claim 5 analysis: Under step 1, Claim 5 is a system/machine claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to Claim 1.  
Under Step 2A Prong 2, the additional element is the specifying which vehicles to receive data from. This judicial exception is not integrated into a practical application because the receiving of data from vehicles traveling one or fewer lanes from the ego vehicle is merely data gathering. This is considered insignificant extra solution activity because the claim is merely reciting which vehicles to gather data from. 
Under Step 2B, the additional element is the specifying which vehicles to receive data from. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving of data from vehicles traveling one or fewer lanes from the ego 

Claim 6 analysis: Under step 1, Claim 6 is a system/machine claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 1. 
Under Step 2A Prong 2, the additional element is the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network. This judicial exception is not integrated into a practical application because the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network is merely specifying what data is gathered. This is considered insignificant extra solution activity because the claim is merely reciting which data to gather. 
Under Step 2B, the additional element is the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network is merely specifying what data is gathered. This is considered insignificant extra solution activity because the claim is merely reciting which data to gather.

Claim 7 analysis: Under step 1, Claim 7 is a system/machine claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 6. 
Under Step 2A Prong 2, the additional element is the specifying which vehicles to receive data from. This judicial exception is not integrated into a practical application because the receiving of data 
Under Step 2B, the additional element is the specifying which vehicles to receive data from. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving of data from one or more vehicles in addition to the one or more other vehicles is merely data gathering. This is considered insignificant extra solution activity because the claim is merely reciting which vehicles to gather data from. 

Claim 8 analysis: Under step 1, Claim 8 is a system/machine claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 1. 
Under Step 2A Prong 2, the additional element is the specifying that the recurrent neural network includes a long short-term memory network. This judicial exception is not integrated into a practical application because the specifying that a long short-term memory network is included in the neural network is merely specifying what type of network is manipulating the data. This is considered insignificant extra solution activity because the claim is merely reciting which type of network is manipulating the data. 
Under Step 2B, the additional element is the specifying that the recurrent neural network includes a long short-term memory network. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifying that a long short-term memory network is included in the neural network is merely specifying what type of network is manipulating the data. This is considered insignificant extra solution activity because the claim is merely reciting which type of network is manipulating the data. 

Claim 9 analysis: Under step 1, Claim 9 is a system/machine claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “predict at least one of a trajectory and a speed of the one or more other vehicles using one or more kinematic models and… generate the driving recommendation for the ego vehicle based, at least in part, on one or more of the predicted trajectory and the predicted speed of the one or more other vehicles”. This claim recites steps that can be completed in a human mind. A person can mentally predict a vehicle’s trajectory and speed based off the current motion of the vehicle which would be considered a kinematic model. A person can come up with a driving recommendation, based on the prediction, in their mind.
Under Step 2A Prong 2, the additional elements are the processor. This judicial exception is not integrated into a practical application because the processor is used as a tool to perform the abstract idea. The processor executes the prediction module to form a prediction and executes the recommendation module to generate a driving recommendation based on the prediction. The processing of information is considered insignificant extra solution activity because that step is merely manipulating data to be used by another module. 
Under Step 2B, the additional elements are the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is used as a tool to perform the abstract idea. The processor executes the prediction module to form a prediction and executes the recommendation module to generate a driving recommendation based on the prediction. The processing of information is considered insignificant extra solution activity because that step is merely manipulating data to be used by another module.

Claim 10 analysis: Under step 1, Claim 10 is a process/method claim.

Under Step 2A Prong 2, the additional elements are the graph convolutional network, recurrent neural network, and mixture model. This judicial exception is not integrated into a practical application because the graph convolutional network, recurrent neural network, and mixture model are used as tools to perform the abstract idea. The graph convolutional network processes the graph data, first vehicle data, second vehicle data, and the first encoded information. The graph convolutional network then outputs second encoded information to a recurrent neural network for further processing. The recurrent neural network outputs a set of parameters for the mixture model, which is then used to make a prediction. The inputting/outputting and processing of information is considered insignificant extra solution activity because the method is merely manipulating data by transferring the data to another module for further processing. The constructing of a graph is also considered insignificant extra solution activity because that step is merely manipulating data. The constructing of a graph is manipulating the data into a different form to be used by the graph convolutional network. The step of receiving, at an ego vehicle, first vehicle data and first encoded information from one or more other vehicles is also considered insignificant extra solution activity because that step is performing data gathering to perform the abstract idea. 

To overcome the 101 rejection Examiner recommends applicant bring up the claim limitation from Claim 12 stating “inputting the driving recommendation to a control system of the ego vehicle to control operation of the ego vehicle in accordance with the driving recommendation”.  

Claim 11 analysis: Under step 1, Claim 11 is a process/method claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites that the driving recommendation is “a recommended driving maneuver”. A person can mentally think of a recommended driving maneuver based on the predicted acceleration of one or more vehicles. 

Under Step 2B, the additional elements the presenting of the driving recommendation to a driver. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presenting of the driving recommendation is merely manipulating data to a presentable form. The presenting of the driving recommendation to a driver is considered insignificant extra solution activity because that step is merely manipulating data into a form to be presented to a driver. 

Claim 14 analysis: Under step 1, Claim 14 is a process/method claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 10. 
Under Step 2A Prong 2, the additional element is the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network. This judicial exception is not integrated into a practical application because the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network is merely specifying what data is gathered. This is considered insignificant extra solution activity because the claim is merely reciting which data to gather. 
Under Step 2B, the additional element is the specifying which data is received from other vehicles, and that the data that is received is encoded by a graph convolutional network. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial 

Claim 15 analysis: Under step 1, Claim 15 is a process/method claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 14. 
Under Step 2A Prong 2, the additional element is the specifying which vehicles to receive data from. This judicial exception is not integrated into a practical application because the receiving of data from one or more vehicles in addition to the one or more other vehicles is merely data gathering. This is considered insignificant extra solution activity because the claim is merely reciting which vehicles to gather data from. 
Under Step 2B, the additional element is the specifying which vehicles to receive data from. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receiving of data from one or more vehicles in addition to the one or more other vehicles is merely data gathering. This is considered insignificant extra solution activity because the claim is merely reciting which vehicles to gather data from. 

Claim 16 analysis: Under step 1, Claim 16 is a process/method claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “predicting at least one of a trajectory and a speed of the one or more other vehicles using one or more kinematic models and… generating the driving recommendation for the ego vehicle based, at least in part, on one or more of the predicted trajectory and the predicted speed of the one or more other vehicles”. This claim recites steps that can be completed in a human mind. A person can mentally 
Under Step 2A Prong 2, the additional elements are the kinematic model. This judicial exception is not integrated into a practical application because the kinematic model is used as a tool to perform the abstract idea. The kinematic model is used to form a prediction which is used to generate a driving recommendation. The processing of information is considered insignificant extra solution activity because that step is merely manipulating data to be used by another module. 
Under Step 2B, the additional elements are the kinematic model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the kinematic model is used as a tool to perform the abstract idea. The kinematic model is used to form a prediction which is used to generate a driving recommendation. The processing of information is considered insignificant extra solution activity because that step is merely manipulating data to be used by another module.

Claim 17 analysis: Under step 1, Claim 17 is a system/machine claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 10. 
Under Step 2A Prong 2, the additional elements are the transmitting, to the one or more other vehicles, second vehicle data and intermediate encoded information generated by the graph convolutional network. This judicial exception is not integrated into a practical application because the transmitting of data to one or more vehicles is considered insignificant extra solution activity because the system is merely manipulating data by putting it in a transmittable form for the other vehicles to receive.


Claim 18 analysis: Under step 1, Claim 18 is a system/machine claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “predict acceleration of the one or more other vehicles….generate a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles.” This claim recites steps that can be completed in a human mind. A person can mentally predict how a vehicle would accelerate. A person can come up with a driving recommendation, based on the prediction, in their mind. For example, a person waiting at a red-light can predict that a vehicle in front of them will accelerate when the light turns green and recommend to themselves that they should also accelerate when the vehicle in front accelerates.
Under Step 2A Prong 2, the additional elements are the processor and memory. This judicial exception is not integrated into a practical application because the processor and memory are used as tools to perform the abstract idea. The memory contains a communication module, graph construction module, an information encoding module, a temporal processing module, a prediction module, and a recommendation module which are all executed by the processor. The information encoding module contains a graph convolutional network that processes the graph data, first vehicle data, second vehicle data, and the first encoded information. The graph convolutional network then outputs second encoded information to the temporal processing module, which then inputs the second encoded information to a 
Under Step 2B, the additional elements are the processor and memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are used as tools to perform the abstract idea. The memory contains a communication module, graph construction module, an information encoding module, a temporal processing module, a prediction module, and a recommendation module which are all executed by the processor. The information encoding module contains a graph convolutional network that processes the graph data, first vehicle data, second vehicle data, and the first encoded information. The graph convolutional network then outputs second encoded information to the temporal processing module, which then inputs the second encoded information to a recurrent neural 
To overcome the 101 rejection Examiner recommends applicant bring up the claim limitation from Claim 3 stating “input the driving recommendation to a control system of the ego vehicle to control operation of the ego vehicle in accordance with the driving recommendation”.  

Claim 19 analysis: Under step 1, Claim 19 is a system/machine claim.
Under Step 2A Prong 1, the limitations are an abstract idea of a mental process as stated above with respect to claim 18. 
Under Step 2A Prong 2, the additional element is the cloud sever and roadside unit. This judicial exception is not integrated into a practical application because the cloud server and roadside unit are used as tools to perform the abstract idea. 


Claim 20 analysis: Under step 1, Claim 20 is a process/method claim.
Under Step 2A Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “predicting acceleration of the one or more other vehicles… and generating a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles.” This claim recites steps that can be completed in a human mind. A person can mentally predict how a vehicle would accelerate. A person can come up with a driving recommendation, based on the prediction, in their mind. For example, a person waiting at a red-light can predict that a vehicle in front of them will accelerate when the light turns green and recommend to themselves that they should also accelerate when the vehicle in front accelerates.
Under Step 2A Prong 2, the additional elements are the graph convolutional network, recurrent neural network, and mixture model. This judicial exception is not integrated into a practical application because the graph convolutional network, recurrent neural network, and mixture model are used as tools to perform the abstract idea. The graph convolutional network processes the graph data, first vehicle data, second vehicle data, and the first encoded information. The graph convolutional network then outputs second encoded information to a recurrent neural network for further processing. The recurrent neural network outputs a set of parameters for the mixture model, which is then used to make a prediction. The inputting/outputting and processing of information is considered insignificant extra solution activity because the method is merely manipulating data by transferring the data to another module for further processing. The transmitting data to one or more vehicles is considered insignificant extra solution activity because the method is merely manipulating data by putting it in a 
Under Step 2B, the additional elements are the graph convolutional network, recurrent neural network, and mixture model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the graph convolutional network, recurrent neural network, and mixture model are used as tools to perform the abstract idea.  The graph convolutional network processes the graph data, first vehicle data, second vehicle data, and the first encoded information. The graph convolutional network then outputs second encoded information to a recurrent neural network for further processing. The recurrent neural network outputs a set of parameters for the mixture model, which is then used to make a prediction. The inputting/outputting and processing of information is considered insignificant extra solution activity because the method is merely manipulating data by transferring the data to another module for further processing. The transmitting data to one or more vehicles is considered insignificant extra solution activity because the method is merely manipulating data by putting it in a transmittable form for the other vehicles to receive. The constructing of a graph is also considered insignificant extra solution activity because that step is merely manipulating data. The constructing of a graph is manipulating the data into a different form to be used by the graph convolutional network. The step of receiving, at an ego vehicle, first vehicle data and first encoded information from one or more other vehicles, is also considered insignificant extra solution activity because that step is performing data gathering to perform the abstract idea. 
To overcome the 101 rejection Examiner recommends applicant bring up the claim limitation from Claim 12 stating “inputting the driving recommendation to a control system of the ego vehicle to control operation of the ego vehicle in accordance with the driving recommendation”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (US 20210046954 A1), in view of Lopez (US 20210109545 A1), Bliss (US 20200319330 A1), Fan et al (US 20210049452 A1) and Eckart et al (US 20210133990 A1). (Hereinafter referred to as Haynes, Lopez, Bliss, Fan, and Eckart respectively)

Regarding Claim 1, Haynes discloses a system for providing driving recommendations (See at least Haynes Paragraph 0115, generating motion plans is interpreted as providing driving recommendations), the system comprising: 
one or more processors (See at least Haynes Paragraph 0006); and 
a memory communicably coupled to the one or more processors (See at least Haynes Paragraph 0065) and storing: 
a communication module (See at least Haynes Paragraph 0084 for the communication module)… 
…a graph convolutional network (See at least Haynes Paragraph 0158, the machine learning can be a convolutional neural network), 
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to predict acceleration of the one or more other vehicles using the mixture model (See at least Haynes Paragraph 0102, a mixture model is used to make predictions; See at least Haynes Paragraph 0115, acceleration is one the variables that can be predicted); and 
a recommendation generation module including instructions that when executed by the one or more processors cause the one or more processors to generate a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles (See at least Haynes Paragraph 0115, the acceleration prediction can be used to generate motion plans).
Haynes fails to disclose the communication module… to receive, at an ego vehicle, first vehicle data and first encoded information from one or more other vehicles. 
However, Lopez teaches this limitation (See at least Lopez Paragraph 0026, vehicles transmit and receive encrypted messages with one another). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Haynes with Lopez to have the communication module receive vehicle data and encoded information from other vehicles. Allowing the vehicles to communicate with one another allows the vehicles to know what each vehicle is seeing and doing (See at least Lopez Paragraph 0026). This would allow multiple vehicles to coordinate with one another which would increase traffic efficiency and safety. Encrypting the messages helps protect the messages from malicious attacks (See at least Lopez Paragraph 0026). Encrypting the messages would increase the overall security, and therefore the safety, of the system. 
Even though Haynes discloses a convolution neural network and a processor with executable instructions and Lopez teaches the encrypting of information for transmitting between vehicles, the combination of Haynes and Lopez fails to explicitly disclose a graph construction module… to construct, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related; and
an information encoding module…to input the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network.
However, Bliss teaches a graph construction module… to construct, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related (See at least Bliss Paragraph 0036 and Figure 2, a graph is constructed showing the distance between the vehicle and each signal node; Paragraph 0031-0032, signal nodes may be other vehicles) and an information encoding module…to input the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network (See at least Bliss Paragraph 0103, the encoder can include a convolutional option; See at least Bliss Paragraph 0036 and Figure 2, the graph, which is a convolutional network, is constructed using ego vehicle data, first vehicle data received from signal nodes from other vehicles, and the graph data which represents the distance between nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Bliss to construct a graph showing how the vehicles are spatially related and to input the data into a graph convolutional network. Inputting the data into the graph convolutional network allows the system to construct a convolutional graph which shows the relative positions and distances between vehicles. A convolutional graph showing the positon and relative distances between vehicles would allow the system to estimate the velocity, acceleration, and/or orientation of the vehicles (See at least Bliss Paragraph 0036) which would allow the system to better coordinate the vehicles. 
Even though Haynes discloses a long short-term memory recurrent neural network (See at least Haynes Paragraph 0158) and Lopez discloses transmitting encoded information, the combination of the graph convolutional network outputting second encoded information; and 
a temporal processing module…to input the second encoded information and previously stored encoded information to a recurrent neural network.
However, Fan teaches the graph convolutional network outputting second encoded information (See at least Fan Paragraph 0033, the convolutional network in the encoder outputs encoded information) and a temporal processing module…to input the second encoded information and previously stored encoded information to a recurrent neural network (See at least Fan Paragraph 0033 the encoder, inputs the encoded information to a convolution long- short-term memory (LSTM) which is a type of recurrent neural network; See at least Fan Paragraph 0017, the model can capture temporal dependencies using the encoder). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network output the encoded information for temporal processing, and then having that information inputted to a recurrent neural network. Temporal processing allows the system to account for the current steps and all the previous steps (See at least Fan Paragraph 0034). Inputting the information to a recurrent neural network allows for making predictions using previous information. This process would allow for more accurate processing by the recurrent neural network by accounting for time/temporal dependencies by using the previous step information, which would help generate more accurate predictions. More accurate predictions allows the system to generate more efficient motion plans. 
Even though Haynes discloses a recurrent neural network and a mixture model, the combination of Haynes, Lopez, Bliss, and Fan fail to disclose the recurrent neural network outputting a set of parameters to a mixture model. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the recurrent neural network set parameters for the mixture model. Parameters for a mixture model can be based on a maximum likelihood estimation (See at least Eckart Paragraph 0073). Since parameters of a network can be adjusted (See at least Eckart Paragraph 0068), one of ordinary skill would be motivated to have the recurrent neural network set the parameters since the recurrent neural network can make predictions based off past events. The recurrent neural network can adjust the parameters based on the likelihood of different events, which would make the mixture model more reliable for making predictions. 

Regarding Claim 2, Haynes fails to explicitly disclose present the driving recommendation to a driver of the ego vehicle as a recommended driving maneuver.
However, Haynes does disclose that the driving recommendation is a driving maneuver (See at least Haynes Paragraph 0115, the recommendation is the generated motion plans which are interpreted as driving maneuvers) and that the system is capable of presenting the driving recommendation to the driver (See at least Haynes Paragraphs 0073 and 0085 and Figure 1, the autonomy computing system, which includes the motion planning system, can communicate/exchange data with the human-machine interface, which has a display for presenting information to the driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes to have the human-machine interface present the driving recommendation as a driving maneuver to the driver. This would allow the driver to view the driving recommendation, which would allow the driver to determine if they want to follow the driving 

Regarding Claim 3, Haynes discloses the recommendation generation module includes further instructions that when executed by the one or more processors cause the one or more processors to input the driving recommendation to a control system of the ego vehicle to control operation of the ego vehicle in accordance with the driving recommendation (See at least Haynes Paragraph 0083).

Regarding Claim 4, Haynes discloses wherein the control system of the ego vehicle is… one or more autonomous driving modules (See at least Haynes Paragraph 0077). 
Haynes fails to disclose the control system of the ego vehicle is …one of an adaptive cruise control system.
However, Eckart teaches this limitation (See at least Eckart Paragraph 0203).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the control system be an adaptive cruise control system. Having an adaptive cruise control system allows the vehicle to perform safe distance keeping by adjusting speed and advises the vehicle when to change lanes (See at least Eckart Paragraph 0204). Performing safe distance keeping would allow the system to operate more efficiently and safely by ensuring the vehicles will not crash into each other by getting too close. 

Regarding Claim 5, Haynes fails to explicitly disclose the one or more other vehicles are nearest-neighbor vehicles traveling one or fewer lanes away from a lane in which the ego vehicle is traveling.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the one or more vehicle be a vehicle traveling one or fewer lanes away. One of ordinary skill would want to coordinate with vehicles that are one or fewer lanes away since the vehicles closest to the ego vehicle will have the most direct impact on the ego vehicle. The farther a vehicle is from an ego vehicle, the less of an impact those vehicle’s actions will make on the driving of the ego vehicle. 

Regarding Claim 6, Haynes discloses the first vehicle data and the second vehicle data include one or more of position, speed, acceleration, vehicle identification, and vehicle type (See at least Haynes Paragraph 0086 for first vehicle data including position, velocity, and acceleration of the other vehicles; See at least Haynes Paragraph 0069 for the second vehicle data including position, velocity, and acceleration of the ego vehicle).
Even though Haynes discloses a convolutional neural network, Lopez discloses transmitting encrypted data between vehicles, and Bliss discloses the use of a graph convolutional network (See Claim 1 rejection), the combination of Haynes, Lopez, and Bliss do not explicitly disclose the first encoded information…has been encoded by one or more respective graph convolutional networks. 
However, Fan teaches the convolutional network encoding information (See at least Fan Paragraph 0033, the convolutional network in the encoder can output encoded information to be decoded).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network encode the vehicle data. Using a graph convolutional network allows the system to encode in 

Regarding Claim 7, Haynes fails to disclose the first encoded information includes vehicle data from one or more vehicles in addition to the one or more other vehicles that has been encoded by the one or more respective graph convolutional networks in the one or more other vehicles.
However, Lopez teaches this limitation (See at least Lopez Paragraph 0026 and Figure 1, vehicles transmit and receive encrypted messages with other vehicles in the platoon, not just one other vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Lopez to receive information from another vehicle. Communicating with more than one vehicle avows the system to know what the other vehicles are seeing and doing (See at least Lopez Paragraph 0026). This would allow the system to coordinate with a plurality of vehicles, which makes the system more compatible with open roads since open roads have a plurality of vehicles traveling on them. 

Regarding Claim 8, Haynes discloses the recurrent neural network includes a long short-term memory network (See at least Haynes Paragraph 0158).

Regarding Claim 9, Haynes discloses the prediction module includes further instructions that when executed by the one or more processors cause the one or more processors to predict at least one of a trajectory and a speed of the one or more other vehicles using one or more kinematic models (See at least Haynes Paragraph 0086, the perception system can predict an external object’s velocity and heading; See at least Haynes Paragraph 0078, the external object can include other vehicles; Since the and the recommendation generation module includes instructions that when executed by the one or more processors cause the one or more processors to generate the driving recommendation for the ego vehicle based, at least in part, on one or more of the predicted trajectory and the predicted speed of the one or more other vehicles (See at least Haynes Paragraph 0086, motion plans are generated based on the predictive data).

Regarding Claim 10, Haynes discloses a method for providing driving recommendations (See at least Haynes Paragraph 0115, generating motion plans is interpreted as providing driving recommendations), the method comprising: 
…a graph convolutional network (See at least Haynes Paragraph 0158, the machine learning can be a convolutional neural network), 
predicting acceleration of the one or more other vehicles using the mixture model (See at least Haynes Paragraph 0102, a mixture model is used to make predictions; See at least Haynes Paragraph 0115, acceleration is one the variables that can be predicted); and 
generating a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles (See at least Haynes Paragraph 0115, the acceleration prediction can be used to generate motion plans).
Haynes fails to disclose receiving, at an ego vehicle, first vehicle data and first encoded information from one or more other vehicles. 
However, Lopez teaches this limitation (See at least Lopez Paragraph 0026, vehicles transmit and receive encrypted messages with one another). 

Even though Haynes discloses a convolution neural network and a processor with executable instructions and Lopez teaches the encrypting of information for transmitting between vehicles, the combination of Haynes and Lopez fails to explicitly disclose constructing, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related; and
inputting the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network.
However, Bliss teaches a graph construction module… constructing, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related (See at least Bliss Paragraph 0036 and Figure 2, a graph is constructed showing the distance between the vehicle and each signal node; Paragraph 0031-0032, signal nodes may be other vehicles) and inputting the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network (See at least Bliss Paragraph 0036 and Figure 2, the graph, which is a convolutional network, is constructed using ego vehicle data, first vehicle data received from signal nodes from other vehicles, and the graph data which represents the distance between nodes).

Even though Haynes discloses a long short-term memory recurrent neural network (See at least Haynes Paragraph 0158) and Lopez discloses transmitting encoded information, the combination of Haynes, Lopez, and Bliss discloses fail to disclose the graph convolutional network outputting second encoded information; and 
inputting the second encoded information and previously stored encoded information to a recurrent neural network.
However, Fan teaches the graph convolutional network outputting second encoded information (See at least Fan Paragraph 0033, the convolutional network in the encoder outputs encoded information) and inputting the second encoded information and previously stored encoded information to a recurrent neural network (See at least Fan Paragraph 0033 the encoder, inputs the encoded information to a convolution long- short-term memory (LSTM) which is a type of recurrent neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network output the encoded information for temporal processing, and then having that information inputted to a recurrent neural network. Temporal processing allows the system to account for the current steps and 
Even though Haynes discloses a recurrent neural network and a mixture model, the combination of Haynes, Lopez, Bliss, and Fan fail to disclose the recurrent neural network outputting a set of parameters to a mixture model. 
However, Eckart teaches this limitation (See at least Eckart Paragraph 0088 and 0054, a neural network, which includes a recurrent neural network, can set parameters for a GMM, a Gaussian Mixture Model).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the recurrent neural network set parameters for the mixture model. Parameters for a mixture model can be based on a maximum likelihood estimation (See at least Eckart Paragraph 0073). Since parameters of a network can be adjusted (See at least Eckart Paragraph 0068), one of ordinary skill would be motivated to have the recurrent neural network set the parameters since the recurrent neural network can make predictions based off past events. The recurrent neural network can adjust the parameters based on the likelihood of different events, which would make the mixture model more reliable for making predictions. 

Regarding Claim 11, Haynes fails to explicitly disclose presenting the driving recommendation to a driver of the ego vehicle as a recommended driving maneuver.
However, Haynes does disclose that the driving recommendation is a driving maneuver (See at least Haynes Paragraph 0115, the recommendation is the generated motion plans which are interpreted .
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes to have the human-machine interface present the driving recommendation as a driving maneuver to the driver. This would allow the driver to view the driving recommendation, which would allow the driver to determine if they want to follow the driving recommendation. If the system does not present the driving recommendation to the driver, the driver would be unaware of the driving recommendation which means the recommended driving maneuver will not be carried out.  

Regarding Claim 12, Haynes discloses inputting the driving recommendation to a control system of the ego vehicle to control operation of the ego vehicle in accordance with the driving recommendation (See at least Haynes Paragraph 0083).

Regarding Claim 13, Haynes discloses wherein the control system of the ego vehicle is… one or more autonomous driving modules (See at least Haynes Paragraph 0077). 
Haynes fails to disclose the control system of the ego vehicle is …one of an adaptive cruise control system.
However, Eckart teaches this limitation (See at least Eckart Paragraph 0203).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the control system be an adaptive cruise control system. Having an adaptive cruise control system allows the vehicle to perform 

Regarding Claim 14, Haynes discloses the first vehicle data and the second vehicle data include one or more of position, speed, acceleration, vehicle identification, and vehicle type (See at least Haynes Paragraph 0086 for first vehicle data including position, velocity, and acceleration of the other vehicles; See at least Haynes Paragraph 0069 for the second vehicle data including position, velocity, and acceleration of the ego vehicle).
Even though Haynes discloses a convolutional neural network, Lopez discloses transmitting encrypted data between vehicles, and Bliss discloses the use of a graph convolutional network (See Claim 10 rejection), the combination of Haynes, Lopez, and Bliss do not explicitly disclose the first encoded information…has been encoded by one or more respective graph convolutional networks. 
However, Fan teaches the convolutional network encoding information (See at least Fan Paragraph 0033, the convolutional network in the encoder can output encoded information to be decoded).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network encode the vehicle data. Using a graph convolutional network allows the system to encode in intermediate layers rather than all at once (See at least Fan Paragraph 0033). That means to decode the information, one must have access to all the layers and decode each layer. This process improves the security of the system, which therefore, improves the safety. 

Regarding Claim 15, Haynes fails to disclose the first encoded information includes vehicle data from one or more vehicles in addition to the one or more other vehicles that has been encoded by the one or more respective graph convolutional networks in the one or more other vehicles.
However, Lopez teaches this limitation (See at least Lopez Paragraph 0026 and Figure 1, vehicles transmit and receive encrypted messages with other vehicles in the platoon, not just one other vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Lopez to receive information from another vehicle. Communicating with more than one vehicle avows the system to know what the other vehicles are seeing and doing (See at least Lopez Paragraph 0026). This would allow the system to coordinate with a plurality of vehicles, which makes the system more compatible with open roads since open roads have a plurality of vehicles traveling on them. 

Regarding Claim 16, Haynes discloses predicting at least one of a trajectory and a speed of the one or more other vehicles using one or more kinematic models (See at least Haynes Paragraph 0086, the perception system can predict an external object’s velocity and heading; See at least Haynes Paragraph 0078, the external object can include other vehicles; Since the perception system can detect and track moving objects using a sensor system to determine the current speed and heading, and make predictions about the objects motion using the perception system, this model can be interpreted as a kinematic model), wherein the generating the driving recommendation for the ego vehicle based, at least in part, on one or more of the predicted trajectory and the predicted speed of the one or more other vehicles (See at least Haynes Paragraph 0086, motion plans are generated based on the predictive data).

Regarding Claim 17, Haynes discloses second vehicle data pertaining to the ego vehicle (See at least Haynes Paragraph 0069). 
transmitting, to the one or more other vehicles, the second vehicle data. 
However, Lopez teaches transmitting data pertaining to the ego vehicle to other vehicles (See at least Lopez Paragraphs 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Haynes with Lopez to transmit ego vehicle data to other vehicles. Allowing the vehicles to communicate with one another allows the vehicles to know what each vehicle is seeing and doing (See at least Lopez Paragraph 0026). This would allow multiple vehicles to coordinate with one another which would increase traffic efficiency and safety. 
Even though Haynes discloses a convolution network, and Lopez discloses transmitting encrypted messages, the combination of Haynes and Lopez fails to explicitly disclose intermediate encoded information generated by the graph convolutional network.
However, Fan teaches this limitation (See at least Fan Paragraph 0033, the encoded information from each layer is interpreted as intermediate encoded information, which is transmitted to a LTSM, and then a decoder).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network encode the vehicle data in intermediate layers. Using a graph convolutional network allows the system to encode in intermediate layers rather than all at once (See at least Fan Paragraph 0033). That means to decode the information, one must have access to all the layers and decode each layer. This process improves the security of the system, which therefore, improves the safety. 

Regarding Claim 18, Haynes discloses a system for providing driving recommendations (See at least Haynes Paragraph 0115, generating motion plans is interpreted as providing driving recommendations), the system comprising: 
one or more processors (See at least Haynes Paragraph 0006); and 
a memory communicably coupled to the one or more processors (See at least Haynes Paragraph 0065) and storing: 
a communication module (See at least Haynes Paragraph 0084 for the communication module)… 
…a graph convolutional network (See at least Haynes Paragraph 0158, the machine learning can be a convolutional neural network), 
a prediction module including instructions that when executed by the one or more processors cause the one or more processors to predict acceleration of the one or more other vehicles using the mixture model (See at least Haynes Paragraph 0102, a mixture model is used to make predictions; See at least Haynes Paragraph 0115, acceleration is one the variables that can be predicted); and 
a recommendation generation module including instructions that when executed by the one or more processors cause the one or more processors to generate a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles (See at least Haynes Paragraph 0115, the acceleration prediction can be used to generate motion plans).
Haynes fails to disclose the communication module… to receive, at an ego vehicle, first vehicle data and first encoded information from one or more other vehicles and 
wherein the communication module…transmit the driving recommendation to the at least one of the one or more vehicles.
However, Lopez teaches these limitations (See at least Lopez Paragraph 0026-0028, vehicles transmit and receive encrypted messages with one another, the information may be related to initiating a steering and braking sequence for the vehicles in the platoon which is interpreted as a driving recommendation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Haynes with Lopez to have the communication module receive vehicle 
Even though Haynes discloses a convolution neural network and a processor with executable instructions and Lopez teaches the encrypting of information for transmitting between vehicles, the combination of Haynes and Lopez fails to explicitly disclose a graph construction module… to construct, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related; and
an information encoding module…to input the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network.
However, Bliss teaches a graph construction module… to construct, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related (See at least Bliss Paragraph 0036 and Figure 2, a graph is constructed showing the distance between the vehicle and each signal node; Paragraph 0031-0032, signal nodes may be other vehicles) and an information encoding module…to input the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network (See at least Bliss Paragraph 0103, the encoder can include a convolutional option; See at least Bliss Paragraph 0036 and Figure 2, the graph, which is a convolutional network, is constructed using ego vehicle data, first vehicle data received from signal nodes from other vehicles, and the graph data which represents the distance between nodes).

Even though Haynes discloses a long short-term memory recurrent neural network (See at least Haynes Paragraph 0158) and Lopez discloses transmitting encoded information, the combination of Haynes, Lopez, and Bliss fail to disclose the graph convolutional network outputting second encoded information; and 
a temporal processing module…to input the second encoded information and previously stored encoded information to a recurrent neural network.
However, Fan teaches the graph convolutional network outputting second encoded information (See at least Fan Paragraph 0033, the convolutional network in the encoder outputs encoded information) and a temporal processing module…to input the second encoded information and previously stored encoded information to a recurrent neural network (See at least Fan Paragraph 0033 the encoder, inputs the encoded information to a convolution long- short-term memory (LSTM) which is a type of recurrent neural network; See at least Fan Paragraph 0017, the model can capture temporal dependencies using the encoder). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network output the encoded information for temporal processing, and then having that information inputted to 
Even though Haynes discloses a recurrent neural network and a mixture model, the combination of Haynes, Lopez, Bliss, and Fan fail to disclose the recurrent neural network outputting a set of parameters to a mixture model. 
However, Eckart teaches this limitation (See at least Eckart Paragraph 0088 and 0054, a neural network, which includes a recurrent neural network, can set parameters for a GMM, a Gaussian Mixture Model).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the recurrent neural network set parameters for the mixture model. Parameters for a mixture model can be based on a maximum likelihood estimation (See at least Eckart Paragraph 0073). Since parameters of a network can be adjusted (See at least Eckart Paragraph 0068), one of ordinary skill would be motivated to have the recurrent neural network set the parameters since the recurrent neural network can make predictions based off past events. The recurrent neural network can adjust the parameters based on the likelihood of different events, which would make the mixture model more reliable for making predictions.

Regarding Claim 19, Haynes discloses the system is embodied in one of a cloud server and a roadside unit (See at least Haynes Paragraph 0164-0165 and Figure 19 “1030” for the server).

Regarding Claim 20, Haynes discloses a method for providing driving recommendations (See at least Haynes Paragraph 0115, generating motion plans is interpreted as providing driving recommendations), the method comprising: 
…a graph convolutional network (See at least Haynes Paragraph 0158, the machine learning can be a convolutional neural network), 
predicting acceleration of the one or more other vehicles using the mixture model (See at least Haynes Paragraph 0102, a mixture model is used to make predictions; See at least Haynes Paragraph 0115, acceleration is one the variables that can be predicted); and 
generating a driving recommendation for the ego vehicle based, at least in part, on the predicted acceleration of the one or more other vehicles (See at least Haynes Paragraph 0115, the acceleration prediction can be used to generate motion plans).
Haynes fails to disclose receiving, at an ego vehicle, first vehicle data and first encoded information from one or more other vehicles and
transmitting the driving recommendation to the at least one of the one or more vehicles.
However, Lopez teaches this limitation (See at least Lopez Paragraph 0026-0028, vehicles transmit and receive encrypted messages with one another, the information may be related to initiating a steering and braking sequence for the vehicles in the platoon which is interpreted as a driving recommendation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Haynes with Lopez to have the communication module receive vehicle data and encoded information from other vehicles and to transmit the driving recommendation to other vehicles. Allowing the vehicles to communicate with one another allows the vehicles to know what each vehicle is seeing and doing (See at least Lopez Paragraph 0026). Transmitting a recommendation to other vehicles allows the vehicles to coordinate with one another. Allowing multiple vehicles to 
Even though Haynes discloses a convolution neural network and a processor with executable instructions and Lopez teaches the encrypting of information for transmitting between vehicles, the combination of Haynes and Lopez fails to explicitly disclose constructing, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related; and
inputting the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network.
However, Bliss teaches a graph construction module… constructing, from the first vehicle data, graph data representing how the ego vehicle and the one or more other vehicles are spatially related (See at least Bliss Paragraph 0036 and Figure 2, a graph is constructed showing the distance between the vehicle and each signal node; Paragraph 0031-0032, signal nodes may be other vehicles) and inputting the graph data, the first vehicle data, second vehicle data pertaining to the ego vehicle, and the first encoded information to a graph convolutional network (See at least Bliss Paragraph 0036 and Figure 2, the graph, which is a convolutional network, is constructed using ego vehicle data, first vehicle data received from signal nodes from other vehicles, and the graph data which represents the distance between nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Bliss to construct a graph showing how the vehicles are spatially related and to input the data into a graph convolutional network. Inputting the data into the graph convolutional network allows the system to construct a convolutional graph which shows the relative positions and distances between vehicles. A convolutional graph showing the positon 
Even though Haynes discloses a long short-term memory recurrent neural network (See at least Haynes Paragraph 0158) and Lopez discloses transmitting encoded information, the combination of Haynes, Lopez, and Bliss fail to disclose the graph convolutional network outputting second encoded information; and 
inputting the second encoded information and previously stored encoded information to a recurrent neural network.
However, Fan teaches the graph convolutional network outputting second encoded information (See at least Fan Paragraph 0033, the convolutional network in the encoder outputs encoded information) and inputting the second encoded information and previously stored encoded information to a recurrent neural network (See at least Fan Paragraph 0033 the encoder, inputs the encoded information to a convolution long- short-term memory (LSTM) which is a type of recurrent neural network). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Fan to have the graph convolutional network output the encoded information for temporal processing, and then having that information inputted to a recurrent neural network. Temporal processing allows the system to account for the current steps and all the previous steps (See at least Fan Paragraph 0034). Inputting the information to a recurrent neural network allows for making predictions using previous information. This process would allow for more accurate processing by the recurrent neural network by accounting for time/temporal dependencies by using the previous step information, which would help generate more accurate predictions. More accurate predictions allows the system to generate more efficient motion plans. 
the recurrent neural network outputting a set of parameters to a mixture model. 
However, Eckart teaches this limitation (See at least Eckart Paragraph 0088 and 0054, a neural network, which includes a recurrent neural network, can set parameters for a GMM, a Gaussian Mixture Model).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Haynes with Eckart to have the recurrent neural network set parameters for the mixture model. Parameters for a mixture model can be based on a maximum likelihood estimation (See at least Eckart Paragraph 0073). Since parameters of a network can be adjusted (See at least Eckart Paragraph 0068), one of ordinary skill would be motivated to have the recurrent neural network set the parameters since the recurrent neural network can make predictions based off past events. The recurrent neural network can adjust the parameters based on the likelihood of different events, which would make the mixture model more reliable for making predictions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito (US 20200276972 A1) teaches a vehicle control device that can predict acceleration. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666